       Case 2:19-cv-00014-DRH-AKT Document 7 Filed 02/05/19 Page 1 of 2 PageID #: 51




                                                  STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL

   LETITIA JAMES                                                                                  DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                                                                                    SUFFOLK REGIONAL OFFICE



                                                                     February 5, 2019
 BY ECF
 Honorable Denis R. Hurley
 United States District Court
 Eastern District of New York Long Island
 Courthouse
 814 Federal Plaza
 Central Islip, New York 11722-4447

         Re:       Doe v. Haas
                   19 CV 00014 (DRH) (AKT)

Dear Judge Hurley:

        This office represents the State defendants in the above-referenced action. I am in receipt of both the
plaintiff’s request for a pre-motion conference concerning confidentiality of the action and permission to refile
the Complaint, as well as the Court’s Order of today’s date, treating plaintiff’s letter as the motion itself and
setting time for defendants to respond. Defendants do not object to the plaintiff’s request to proceed under a
pseudonym, as well as to have the Court grant leave to re-file the Complaint without its current last page. I have
communicated this to counsel for the plaintiff.
        In addition, I respectfully request that the Court permit defendants to respond to the Complaint on or
before 20 days after the new version is filed, should the Court grant a refiling. I made this request to plaintiff’s
counsel, who graciously consented. Should the Court deny plaintiff’s motion, I respectfully request that
defendants be permitted to respond to the Complaint within 20 days of any such Order.

         Thank you for your consideration of this matter.

                                                              Respectfully,
                                                              s/
                                                              SUSAN M. CONNOLLY (SMC/2599)

SMC/smc
cc:  BY ECF:
     Stanislav Gomberg, Esq.
     Gomberg Legal, P.C.
     1001 Avenue of the Americas, Suite 1222



                     300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
Case 2:19-cv-00014-DRH-AKT Document 7 Filed 02/05/19 Page 2 of 2 PageID #: 52



New York, New York 10018




        300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
